DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 02/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowham et al (US 2020/0358230 A1) in view of Negishi et al (US 2003/0181092 A1).
In regard to claim 1, Cowham et al disclose a quick plug-in connector system for electrical and data wire circuitry (Figure 1) comprising: 
a female connector comprising a main body (112) having at least one end wall and lateral passage openings allowing access to an unobstructed passageway (the passageway 120 extends to the other side as shown in Figure 19—when only the main body is considered as required under BRI, there is nothing in the main body obstructing the passageway) extending transversely (116) from one side of the main body, completely though the main body, plug-in ports located through the at least one end wall of the main body, and male connector plug-in channels (132) fully enclosed within the main body and (the channels are defined by the main body thus fully enclosed by it) and terminating at the unobstructed  passageway (where the channel terminates may be arbitrarily defined), the passageway being configured to house electrical and data wiring which extends through the passageway, and the plug-in channels being configured to maintain plugs of a male connector within the female connector; and 
a male connector (148) comprising a main body with electrical plugs (1108) fully enclosed within said main body (they are enclosed by the main body of the male connector) and extending completely through the length of the main body (one of ordinary skill in the art would considered the plugs to extend completely through, even though the plugs are indeed protected—the applicant should claim unshielded plugs if this is indeed critical to their invention), from one end of the main body to the opposite end of the main body, said plugs being configured to extend into the plug-in channels of the female connector, wherein when the plugs of the male connector are in the plug-in channels of the female connector, a section of wire circuitry is established. (Figure 1; see [0051]-[0053])
Where the BRI of the “unobstructed passageway” and the that the plugs extend through the male connector is argued, Negishi et al teaches an unobstructed passageway which extends through the main body (traversed by lines 2a and 2b) and a male connector where the plugs (7) extend completely through the main body (8). (See Figure 1; see [0070]-[0073]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an unobstructed passageway as shown in Negishi et al to the connector of Cowham et al in order to allow for improved connected of elements 1708. It would have been obvious to one of ordinary skill in the art at the time of filing to extend the plugs completely through the male connector main body as taught by Negishi et al to improve connection of the male plugs. 

In regard to claim 2, Cowham et al disclose attachment clips (as depicted, not labeled) extending from the female connector and tab members extending from the male connector (interpreted as rear end of male connectors which functions to mate with female attachment clips), wherein when the plugs of the male connector are in the plug-in channels of the female connector, the tab members and attachment clips interlock to provide a secure connection between the male and female connectors. (Figure 1; see [0051]-[0053])
	Where the rear surface portion of the male connector of Cowham et al is argued to not be a tab, as clips and tabs are notoriously old and well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a tab member on the rear of the male connector of Cowham et al in order to improve the connection of the connectors. 

	In regard to claim 3, Cowham et al disclose upper male connector plug-in channels (top part of 184) fully enclosed within the main body and extending from the plug-in ports to and terminating at the unobstructed passageway and lower plug-in channels (lower part of 184) fully enclosed within the main body and extending from  (Figure 1; see [0051]-[0053])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E.D/           Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875